Citation Nr: 1720699	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-24 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to May 8, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The February 2009 rating decision granted service connection for post-traumatic stress disorder (PTSD) effective from April 11, 2005, and assigned a 50 percent initial rating.  In subsequent rating decisions, the schedular rating for PTSD was increased to 70 percent from April 11, 2005 (November 2009 rating decision), to 100 percent from March 18, 2010 (June 2011 rating decision), and to 100 percent from April 11, 2005 (November 2015 rating decision).

In February 2014, entitlement to a higher initial rating in excess of 70 percent for PTSD, prior to March 18, 2010, was before the Board.  In addition, the Board raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  These issues were remanded by the Board in February 2014 for additional development.  In November 2015, the Board granted entitlement to a 100 percent initial rating for PTSD prior to March 18, 2010, and remanded the claim for entitlement to a TDIU for further consideration.  A November 2015 rating decision effectuated the Board's decision as to PTSD and assigned a 100 percent schedular rating effective from April 11, 2005.  The TDIU claim was remanded again in February 2016 for consideration of entitlement to a TDIU prior to May 8, 2008.  The Board remanded the issue again in September 2016 for further development.  The matter now returns to the Board for appellate consideration.

The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2013.  A copy of that transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, further development is required before adjudicating the issue on the merits.

Pursuant to the September 2016 Board remand, the Veteran was provided a medical opinion in November 2016 as to whether any one of the Veteran's service-connected disabilities, other than PTSD, resulted in unemployability prior to May 8, 2008.  The examiner was directed to the functional impact of each service-connected disability on the Veteran's employability prior to May 8, 2008, and asked to state whether it is at least as likely as not that the Veteran was unable to secure or follow a substantially gainful occupation, consistent with his education and occupational experience, due to a single service-connected disability other than PTSD, without consideration of his age or any nonservice-connected disabilities.  The examiner was further instructed to provide a complete rationale for any opinion expressed.  The VA obtained an addendum opinion in December 2016.

The September 2016 remand specifically noted that "prior to May 8, 2008, service connection was in effect for disabilities other than PTSD: namely, tinnitus, rated as 10 percent disabling from January 25, 2007; coronary artery disease, status-post coronary artery bypass graft with recurrent congestive heart failure, rated as 10 percent disabling from April 6, 2007 through February 4, 2008, and as 30 percent disabling from February 5, 2008 through May 7, 2008; and bilateral hearing loss, rated as noncompensable from May 18, 2007."  However, in the December 2016 addendum opinion, the examiner incorrectly stated that the Veteran was not service-connected for or diagnosed with ischemic heart disease until after May 2008.  Further, the examiner did not address the issues of tinnitus or bilateral hearing loss.  The Board also recognizes the December 2016 examiner's acknowledgment of Fast Letter 13-13 and its instructions regarding directives for examiner's opining on unemployability.  However, the Board also recognizes its own obligation to ensure compliance with remand directives.  When giving the benefit of the doubt to the Veteran, the Board requests that the examiner comply with the September 2016 remand directives regarding an opinion on unemployability.  Therefore, the Board finds that the November 2016 and December 2016 opinions do not adequately comply with the September 2016 remand directives.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the matter must be remanded to comply with the prior remand directives for obtaining an adequate opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from a VA clinician, other than the one who provided the November 2016 opinion, as to whether any one of the Veteran's service-connected disabilities, other than PTSD, resulted in unemployability prior to May 8, 2008.  The record and a copy of this Remand must be made available to and reviewed by the clinician.  

Following review of the Veteran's medical records from the period prior to May 8, 2008, the VA clinician must describe the functional impact of each service-connected disability on the Veteran's employability prior to May 8, 2008, and state whether it is at least as likely as not that the Veteran was unable to secure or follow a substantially gainful occupation, consistent with his education and occupational experience, due to a single service-connected disability other than PTSD, without consideration of his age or any nonservice-connected disabilities.  A complete rationale must be provided for any opinions expressed.

The examiner is directed to the text of this Remand for clarification of when the Veteran was service-connected for any individual disability.

2.  After completing the above development and any other development deemed necessary, the RO should readjudicate the Veteran's TDIU claim for the period prior to May 8, 2008, to include consideration of whether referral of the Veteran's claim to the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 4.16 (b) (2015), is warranted.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




